DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to transmit and receive physical layer protocol data unit (PPDU) based on full duplex radio (FDR) in a wireless LAN system.
		Chu et al (US 9450743 B1) discloses to transmit a duplex data frame including full duplex capability information. The duplex data frame also includes legacy STF, LTF, Signal field and VHT signal field (VHT-SIG-A1, VHT-SIG-A2) along with VHT LTF and STF fields (Fig. 4, Fig. 6). The VHT-SIG field provides station/user ID, access point’s ID and resource information. It also includes the duplex capability indication information and the access point and the stations transmit and receive data simultaneously based on the full duplex capability information (Fig. 4, Fig. 6-7, Fig. 9-10, Col 4, Line 59-67, Col 5, Line 1-15, Col 6, Line 14-67, Col 7, Line 1-12, Col 7, Line 29-67, Col 8, Line 1-36).
		Chu does not disclose that the duplex data frame (DL PPDU) includes a signal field (second signal field) allocating resources (first RU) for downlink data. Chu also does not disclose to receive the first UL PPDU from the first station through half of the second RU and the second UL PPDU from the second station through the other half of the second RU.
		Min et al (US 20180184409 A1) discloses a trigger frame including full duplex indication information. After transmitting the trigger frame, the access point and the stations transmit and receive data simultaneously based on the full duplex capability information. The trigger frame also includes user ID and RU allocation for uplink and downlink transmission. Based on trigger frame, the AP point transmits DL data and receives UL data from multiple stations (Fig. 4-6, Fig. 9-10, Par 0040-0059, Par 0063-0069, Par 0081-0082, Par 0098-0099).
		Min does not disclose a DL PPDU including full duplex information. Min discloses to allocate UL resource unit (RU) to each station (Par 0063) but does not disclose to allocate a resource unit (second RU) to be shared by two stations for UL communication wherein half of the allocated RU is used by a first station for UL transmission and another half is used by a second station for UL transmission. 
		Asterjadhi et al (US 20190007977 A1) discloses to a MU PPDU transmitted by an access point to multiple stations. The MU PPDU includes legacy STF, LTF, Signal field and HE signal field (HE-SIG-A, HE-SIG-B) along with HE LTF and STF fields and data field. The DL data field includes one or more trigger frame allocating resources (RU) to the stations for UL transmission (Fig. 6-7, Fig. 10-11, Par 0104-0108, Par 0111-0119, Par 0129-0136).
		Asterjadhi does not disclose a DL PPDU including full duplex information. Asterjadhi also does not disclose to allocate a resource unit (second RU) to be shared by two stations for UL communication wherein half of the allocated RU is used by a first station for UL transmission and another half is used by a second station for UL transmission.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
























Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473